Exhibit 99.1 NEWS Charter Announces Share Repurchase Program St. Louis, Missouri – August 9, 2011 – Charter Communications, Inc. (along with its subsidiaries, the “Company” or “Charter”) today announced that its board of directors has authorized the Company to repurchase up to $200 million of its Class A common stock and outstanding warrants. “This share repurchase program demonstrates our confidence in the strength of our business, the long term success of our strategic investments and our ability to create shareholder value,” said Charter President and Chief Executive Officer Mike Lovett.“We believe the repurchase program reflects a strategic opportunity for Charter given recent market conditions.” Under the repurchase program, which is effective immediately, shares of Class A common stock and warrants to purchase Class A common stock may be purchased from time to time during the course of the next 12 months. As of June 30, 2011, there were 110,023,072 shares of Class A common stock outstanding and warrants to purchase 12,366,149 shares of Class A common stock outstanding. In other financing activity, since June 30, 2011, Charter has agreed to purchase $100 million principal amount of 8% 2nd lien notes in open market transactions.Charter’s target leverage remains 4 to 4.5 times adjusted EBITDA, with a comfort level plus or minus a half turn either way to enable strategic opportunities. About Charter Charter (NASDAQ: CHTR) is a leading broadband communications company and the fourth-largest cable operator in the United States. Charter provides a full range of advanced broadband services, including advanced Charter TV® video entertainment programming, Charter Internet® access, and Charter Phone®. Charter Business® similarly provides scalable, tailored, and cost-effective broadband communications solutions to business organizations, such as business-to-business Internet access, data networking, business telephone, video and music entertainment services, and wireless backhaul. Charter's advertising sales and production services are sold under the Charter Media® brand. More information about Charter can be found at charter.com. ### Contact: Media: Analysts: Anita Lamont
